 



EXHIBIT 10.35
FORM OF ASSIGNMENT
     In consideration of the loan made by Hudson City Bancorp, Inc. (“Lender”)
to the Employee Stock Ownership Plan Trust of Hudson City Savings Bank
(“Borrower”) pursuant to the Loan Agreement between the Lender and the Borrower
of even date herewith (“Loan Agreement”) and pursuant to the Pledge Agreement
between the Lender and the Borrower of even date herewith pertaining thereto,
subject to the terms of the Loan Agreement and the Pledge Agreement, the
undersigned Borrower hereby transfers, assigns and conveys to Lender all its
right, title and interest in and to those certain shares of common stock of the
Lender which it shall purchase with the proceeds of the loan made pursuant to
the Loan Agreement, and agrees to transfer and endorse to Lender the
certificates representing such shares as and when required pursuant to the Loan
Agreement or Pledge Agreement.

              Employee Stock Ownership Plan Trust of Hudson City Savings Bank
 
       
 
  By:   GreatBanc Trust Company, as Trustee and not in any other capacity
 
       
 
  By:   /s/ Stephen J. Hartman, Jr.
 
       
 
       
 
  Title:   Senior Vice President

June 21, 2005

